DETAILED ACTION
The following is a Non-Final Office Action in response to communications filed April 25, 2022 and supplemental communications filed on May 6, 2022.  Examiner notes that the supplemental communications filed on May 6, 2022 supersede the communications filed April 25, 2022, such that the communications filed April 25, 2022 are not entered.  With respect to the supplemental communications, claims 1, 5–6, and 11 are amended; claims 3–4 and 8 are canceled; and claims 12–15 are newly added.  Currently, claims 1–2, 5–7, and 9–15 are pending.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 6, 2022 has been entered.
 
Response to Amendment/Argument
Applicant’s amendments are sufficient to overcome the previous objection to claims 1 and 5 for informalities.  Accordingly, the previous objection to claims 1 and 5 is withdrawn.  
Applicant’s amendments are sufficient to overcome the previous rejection of claims 1–6 and 10–11 as being rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  Accordingly, the previous rejection of claims 1–6 and 10–11 under 35 U.S.C. 112(b) is withdrawn.  
Examiner notes, however, that Applicant’s amendments necessitate new grounds of rejection under 35 U.S.C. 112(b), and Examiner directs Applicant to the relevant section below.
Applicant’s remarks with respect to the previous rejection of claims under 35 U.S.C. 101 have been fully considered but are not persuasive.  
With respect to Step 2A, Applicant submits that the claims do not recite mental processes because “it would not be realistic that a person could track the location of transportable power supply devices, estimate the type of electric apparatus, and estimate a business type of a service provider”.  Examiner disagrees.  Initially, Examiner notes that pending claims 1 and 6 do not include any limitations to “track the location of transportable power supply devices”.  As a result, Applicant’s remarks are not commensurate with the scope of the claims.
However, claims 1 and 6 include elements to “estimate a type of the electric apparatus” and “generate use place information”.  Examiner maintains that the identified elements recite mental processes because the elements describe observations or evaluations that could be practically performed in the mind, for example, by looking at a chart or map.  Examiner further notes that Applicant has not addressed the assertion that the claimed elements further recite certain methods of organizing human activity.  As a result, Applicant’s remarks are not persuasive.
Accordingly, Applicant’s remarks are not persuasive, and the rejection of record under 35 U.S.C. 101 is reasserted below.
Applicant’s remarks with respect to the previous rejection of claims 1 and 6 under 35 U.S.C. 103 have been fully considered and are persuasive.  More particularly, when considered in view of the remaining claim elements, the prior art of record, either alone or in any combination, does not disclose “wherein the transportable power supply to be a target of the use place information is selected based on an estimation result of the type of the electric apparatus and a business type of a service provider to which distribution information is transmitted,” as recited in claims 1 and 6.  As a result, the previous rejection of claims 1 and 6, and each claim depending therefrom, under 35 U.S.C. 103 is withdrawn.
With respect to claim 7, however, Applicant’s remarks have been fully considered but are moot in view of the updated grounds of rejection presented below.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1–2, 5, 10–11, and 13–15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “wherein the transportable power supply to be a target of the use place information is selected based on an estimation result”.  However, claim 1 previously recites “an estimation result” in the element to “generate use place information”.  As a result, the recitation of “an estimation result” in the “wherein” clause renders the scope of the claim indefinite because it is unclear whether Applicant intends for “an estimation result” to reference the previous recitation or intends to introduce a second, different “estimation result”.  For purposes of examination, the element is interpreted as reciting “wherein the transportable power supply to be a target of the use place information is selected based on [[an]] the estimation result”.
In view of the above, claim 1 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claims 2, 5, 10–11, and 13–15, which depend from claim 1, inherit the deficiencies described above.  As a result, claims 2, 5, 10–11, and 13–15 are similarly rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1–2, 5–6, 10–11, and 13–15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  Specifically, claims 1–2, 5–6, 10–11, and 13–15 are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.
With respect to Step 2A Prong One of the framework, claim 1 recites an abstract idea.  Claim 1 includes limitations to “estimate a type of the electric apparatus … by collating the measurement result with a feature quantity map …”; “generate use place information indicating a place of use of the transportable power supply device based on the current location information and an estimation result …”, and “wherein the transportable power supply to be a target of the use place information is selected based on the estimation result of the type of the electric apparatus and a business type of the service provider to which distribution information is transmitted, the business type of the service provider being obtained from registration information”.
The limitations above recite an abstract idea under Step 2A Prong One.  More particularly, the elements recite mental processes associated with observations or evaluations that could be practically performed in the mind and/or certain methods of organizing human activity associated with commercial sales activities or behaviors or business relations because the elements describe determining characteristics of an electric apparatus and a connected power supply.  As a result, claim 1 recites an abstract idea under Step 2A Prong One.
Claim 6 recites substantially similar limitations to those recited with respect to claim 1.  As a result, claim 6 recites an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
Claims 2, 5, 10–11, and 13–15 further describe a process for mapping the use place information according to business attributes and recite an abstract idea under Step 2A Prong One for the same reasons as stated above with respect to claim 1.
With respect to Step 2A Prong Two of the framework, claim 1 does not include additional elements that integrate the abstract idea into a practical application.  Claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include an electronic circuit including a processor, a storage device and a communication interface and functions to receive and transmit information.  When considered in view of the claim as a whole, the additional elements do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea and the functions to receive and transmit are insignificant extrasolution activities to the judicial exception.  As a result, claim 1 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
As noted above, claim 6 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 6 further includes recites a server, a transportable power supply device, and a terminal, the additional elements, when considered in view of the claim as a whole, do not integrate the abstract idea into a practical application because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  As a result, claim 6 does not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 2, 5 and 10–11 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2, 5 and 10–11 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two for the same reasons as stated above with respect to claim 1.
Claims 13–15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 13–15 include a database and elements to update and refer to the database.  When considered in view of the claims as a whole, the additional elements do not integrate the abstract idea into a practical application because the database is a generic computing element that is merely used as a tool to perform the abstract idea; and the elements for updating and referring are insignificant extrasolution activities to the recited abstract idea.  As a result, claims 13–15 do not include additional elements that integrate the abstract idea into a practical application under Step 2A Prong Two.
With respect to Step 2B of the framework, claim 1 does not include additional elements amounting to significantly more than the abstract idea.  As noted above, claim 1 includes additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements include an electronic circuit including a processor, a storage device and a communication interface and functions to receive and transmit information.  The additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea and the functions to receive and transmit are well-understood, routine, and conventional computer functions in view of MPEP 2106.05(d)(II).  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 1 does not include additional elements that amount to significantly more than the abstract idea under Step 2B.
As noted above, claim 6 includes substantially similar limitations to those presented with respect to claim 1.  Although claim 6 further includes recites a server, a transportable power supply device, and a terminal, the additional elements do not amount to significantly more than the abstract idea because the computer elements are generic computer components that are merely used as a tool to perform the recited abstract idea.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claim 6 does not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
Claims 2, 5 and 10–11 do not recite any additional elements beyond those recited with respect to independent claim 1.  As a result, claims 2, 5 and 10–11 do not include additional elements that amount to significantly more than the abstract idea under Step 2B for the same reasons as stated above with respect to claim 1.
As noted above, claims 13–15 include additional elements that do not recite an abstract idea under Step 2A Prong One.  The additional elements of claims 13–15 include a database and elements to update and refer to the database.  The additional elements do not amount to significantly more than the abstract idea because the database is a generic computing element that is merely used as a tool to perform the abstract idea; and the elements for updating and referring are well-understood, routine, and conventional computing functions in view of MPEP 2106.05(d)(II), which describes electronic recordkeeping and storing and retrieving information in memory as well-understood, routine, and conventional computer functions.  Further, looking at the additional elements as an ordered combination adds nothing that is not already present when considering the additional elements individually.  As a result, claims 13–15 do not include additional elements that amount to significantly more than the abstract idea under Step 2B.
Therefore, the claims are directed to an abstract idea without additional elements amounting to significantly more than the abstract idea.  Accordingly, claims 1–2, 5–6, 10–11, and 13–15 are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 9, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Schnell et al. (U.S. 2015/0204758) in view Micali et al. (U.S. 2016/0148099).
Claim 7:  Schnell discloses a transportable power supply device to which an electric apparatus is detachably connected and which supplies power to the electric apparatus, the transportable power supply device comprising: 
a first sensor configured to detect a current location of the transportable power supply device (See paragraph 86, in view of paragraph 29, wherein location tracking is disclosed with respect to GPS sensors on towable generators); and 
an electronic circuit including a processor, a storage device, and a communication interface, the electronic circuit being configured to transmit, to a server, information on the current location and information (See FIG. 2 and paragraph 86, wherein the server receives information from the power supply device; see also paragraphs 52–53).  Schnell does not expressly disclose the remaining claim elements.
Micali discloses second sensors configured to measure voltage and current supplied to the electric apparatus (See FIG. 1 and paragraph 32, wherein sensors are utilized to measure the voltage and current supplied to devices); and 
transmit, to a server, information on the measurement results of the second sensors is information on a type of the electric apparatus (See FIG. 1 and paragraphs 116 and 401, in view of paragraph 32, wherein a type of electric apparatus is estimated based on feature modeling, and wherein identified devices include type labels).
Schnell discloses a system directed to managing portable assets.  Micali discloses a system directed to identifying and labeling assets.  Each reference discloses a system directed to managing portable assets.  The technique of utilizing information related to the type of connected electric apparatus is applicable to the system of Schnell as they both share characteristics and capabilities, namely, they are directed to managing portable assets.
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system.  It would have been recognized that applying the technique of Micali to the teachings of Schnell would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate portable asset management into similar systems.  Further, applying a type of the connected electric apparatus information to Schnell would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow more detailed analysis and more reliable results.
Claim 9:  Schnell discloses the transportable power supply device according to claim 7, further comprising a power generation unit and/or a power storage unit (See FIG. 1, wherein an engine is disclosed).
Claim 12:  Schnell discloses the transportable power supply device according to claim 7, further comprising an engine generator (See paragraph 14, wherein a generator is disclosed), 
wherein the electronic circuit is configured to: obtain a detection result of the first sensor and transmit the information on the current location to the server when the engine generator starts (See paragraph 56, in view of paragraph 29, wherein position information associated with a given machine is transmitted when a machine is turned on).  Schnell does not expressly disclose the remaining claim elements.
Micali discloses functionality to obtain the measurement results of the second sensors and transmit the measurement results when the electric apparatus is turned on (See FIG. 1 and paragraphs 32–34, wherein power is monitored when a given electric apparatus is turned on).
One of ordinary skill in the art would have recognized that applying the known technique of Micali would have yielded predictable results and resulted in an improved system for the same reasons as stated above with respect to claim 7.

Conclusion
The following prior art is made of record and not relied upon but is considered pertinent to applicant's disclosure:
Lipman (U.S. 2011/0078074) discloses a system directed to managing industry resources and contracts based on equipment and business classifications and registrations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM S BROCKINGTON III whose telephone number is (571)270-3400.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM S BROCKINGTON III/Primary Examiner, Art Unit 3623